Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to the communication filed on November 09, 2021.
3.	In view of the amendment filed on 11/09/2021, claims 1, 3, 12-13, 15, 17-20 have been amended, claim 2 have been cancelled, and claim 21 have been newly added.
4.	After a thorough search and examination of the present application and in light of prior art made of record and applicant’s amendments and remarks filed on 11/09/2021, claims 1, 3-20 (renumbered as claims 1-19) are allowed.
Priority
5.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 201810581919.2, filed on 06/07/2018; 201910126323.8, file don 02/20/2019.
Continued Examination Under 37 CFR 1.114
6.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2021 has been entered.
 					Examiner Amendment
7.	Authorization for this examiner’s amendment, listed below, was given in a telephone interview with Casey Huffmire (Reg. No. 60,085) on December 17, 2021. 
In the Claim:
Please amend claim 1, 15, 17-20 and 21 as follows:
1.	(Currently Amended) A quantization method comprising:

selecting, from a group of quantization codewords between which a distance is shorter in a layer of layers of the set groups of quantization codewords, at least one quantization codeword of which distance from an original feature vector is smaller than first predetermined distance; and
determining quantization feature vectors corresponding to the original feature vector based on a projection distance of projecting the original feature vector on a line connecting a combination of at least one selected quantization codeword and any other quantization codeword belonging to a layer in which the distance is longer than that in a layer to which the selected quantization codeword belongs,
wherein the quantization feature vectors are expressed using a ratio when the line connecting the two quantization codewords is internally divided or externally divided.
15.	(Currently Amended) A search method comprising:
setting groups of quantization codewords between which a distance is different depending on a layer;
selecting, from a group of quantization codewords between which a distance is shorter in a layer of layers of the set groups of quantization codewords, at least one quantization codeword of which distance from an original feature vector is smaller than first predetermined distance;
determining quantization feature vectors corresponding to the original feature vector based on a projection distance of projecting the original feature vector on a line connecting a combination of at least one selected quantization codeword and any other quantization codeword belonging to a layer in which the distance is longer than that in a layer to which the selected quantization codeword belongs;
storing the quantization feature vectors in a database;

determining, as a search result, at least one quantization feature vector for which distances satisfy a condition,
wherein the quantization feature vectors are expressed using a ratio when the line connecting the two quantization codewords is internally divided or externally divided.
17.	(Currently Amended) A non-transitory computer-readable storage medium storing instructions for causing a computer to perform a search method when executed by the computer, the search method comprising:
setting groups of quantization codewords between which a distance is different depending on a layer;
selecting, from a group of quantization codewords between which a distance is shorter in a layer of layers of the set groups of quantization codewords, at least one quantization codeword of which distance from an original feature vector is smaller than first predetermined distance;
determining quantization feature vectors corresponding to the original feature vector based on a projection distance of projecting the original feature vector on a line connecting a combination of at least one selected quantization codeword and any other quantization codeword belonging to a layer in which the distance is longer than that in a layer to which the selected quantization codeword belongs;
storing the quantization feature vectors in a database;
calculating distances of a feature vector to be looked up from the quantization feature vectors in the database; and
determining, as a search result, at least one quantization feature vector for which distances satisfy a condition,
wherein the quantization feature vectors are expressed using a ratio when the line connecting the two quantization codewords is internally divided or externally divided.
18.	(Currently Amended) A quantization apparatus comprising:
one or more processors programmed to cause the quantization apparatus to function as:
a setting unit configured to set groups of quantization codewords between which a distance is different depending on a layer;
a selecting unit configured to select, from a group of quantization codewords between which a distance is shorter in a layer of layers of the set groups of quantization codewords, at least one quantization codeword of which distance from an original feature vector is smaller than first predetermined distance; and
a quantization unit configured to determine quantization feature vectors corresponding to the original feature vector based on a projection distance of projecting the original feature vector on a line connecting a combination of at least one selected quantization codeword and any other quantization codeword belonging to a layer in which the distance is longer than that in a layer to which the selected quantization codeword belongs,
wherein the quantization feature vectors are expressed using a ratio when the line connecting the two quantization codewords is internally divided or externally divided.
19.	(Currently Amended) A search apparatus comprising:
one or more processors programmed to cause the search apparatus to function as:
a setting unit configured to set groups of quantization codewords between which a distance is different depending on a layer;
a selecting unit configured to select, from a group of quantization codewords between which a distance is shorter in a layer of layers of the set groups of quantization codewords, at least one quantization codeword of which distance from an original feature vector is smaller than first predetermined distance;

a storing unit configured to store the quantization feature vectors in a database;
a calculating unit configured to calculate distances of a feature vector to be looked up from the quantization feature vectors in the database; and
a determining unit configured to determine, as a search result, at least one quantization feature vector for which distances satisfy a condition,
wherein the quantization feature vectors are expressed using a ratio when the line connecting the two quantization codewords is internally divided or externally divided.

20. 	(Currently Amended) A non-transitory computer-readable storage medium storing instructions for causing a computer to perform a quantization method when executed by the computer, the quantization method comprising:
setting groups of quantization codewords between which a distance is different depending on a layer;
selecting, from a group of quantization codewords between which a distance is shorter in a layer of layers of the set groups of quantization codewords, at least one quantization codeword of which distance from an original feature vector is smaller than first predetermined distance; and
determining quantization feature vectors corresponding to the original feature vector based on a projection distance of projecting the original feature vector on a line connecting a combination of at least one selected quantization codeword and any other quantization ,
wherein the quantization feature vectors are expressed using a ratio when the line connecting the two quantization codewords is internally divided or externally divided.

21. 	(Canceled).
			Reasons for Allowance
8.	Claims 1 and 3-20 are allowed.
9.	The following is an examiner statements of reason for allowance:
Interpreting the claims in light of the specification examiner find the claimed invention is patentably distinct from the prior art of record. The prior art of record does not explicitly disclose or render obvious the claimed invention as a whole as recited in the amended independent claim 1, 15 and 17-20.
An updated search of prior art in domains (EAST, Google, IEEE and ACM) has been conducted. The prior art searched and investigated do not fairly teach or suggest teaching of the subject matter as described by the combination of the element presented in each of the independent claims 1, 15 and 17-20.               
The dependent claims 3-14 depending on independent claim 1, dependent claim 16 depending on independent claim 15 are also distinct from the prior art for the same reasons.
10.	Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.

			Contact Information


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Beausoliel Robert can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED R UDDIN/Primary Examiner, Art Unit 2167